        Case 3:20-cr-00266-WHA Document 22 Filed 10/21/20 Page 1 of 5




1     MICHAEL ROTHENBERG
2           [Redacted]
            San Francisco, CA
3           Phone: [Redacted]
4           mrothenberg@rothenberg.co

5     United States of America Pro Se Citizen

6
7                                     UNITED STATES DISTRICT COURT
8                              NORTHERN DISTRICT OF CALIFORNIA
9                                        SAN FRANCISCO DIVISION
10
11   UNITED STATES OF AMERICA,                            CASE NO:          3:20-cr-00266 WHA
12                       Plaintiff,
13          vs.
14   MICHAEL ROTHENBERG
15               Defendant.
     UNITED STATES OF AMERICA (S.E.C.),
16                                                        CASE NO:          4:18-cv-05080 JST
                         Plaintiff,
17
            vs.
18                                                       NOTICE OF DEFENDANT’S
     MICHAEL ROTHENBERG ET AL.,                          OBJECTION TO PLAINTIFF’S
19                                                       RELATED CASE DESIGNATION
                       Defendants.
20
21                                                       Hon. William Alsup
22
23          Michael Rothenberg hereby notifies the Court of his objection to the transfer of the USAO
24   Case to any courthouse outside of San Francisco. Furthermore, for the purposes of the
25   prosecution’s request to change venue to Oakland and/or to re-assign this case to Judge Tigar
26   (who is based in Oakland), Mr. Rothenberg objects to the designation of case numbers 3:20-cr-
27   00266 WHA (the “USAO Case”) and 4:18-cv-05080 JST (the “SEC Case”) as related. Finally,
28
     Mr. Rothenberg notes for the benefit of the court that this filing is partly in response to Chief


     NOTICE OF DEFENDANT’S OBJECTION TO PLAINTIFF’S RELATED CASE DESIGNATION
     3:20-cr-00266 WHA
        Case 3:20-cr-00266-WHA Document 22 Filed 10/21/20 Page 2 of 5




 1   Magistrate Judge Joseph Spero’s comment during the September 21, 2020 hearing that a response
 2   to the plaintiff’s July 6, 2020 Notice of Related Case may also facilitate a ruling by the court to
 3   his Motion to Dismiss with Prejudice, which was filed July 2, 2020 (prior to the plaintiff’s Notice
 4   of Related Case in a Criminal Action). Mr. Rothenberg again urges the court to please grant his
 5   July 2, 2020 Motion to Dismiss with Prejudice.
 6
 7
            San Francisco is the Only Appropriate Venue for the USAO Case
 8
            Mr. Rothenberg has a clear right to venue in San Francisco in accordance with Rule 18
 9
     of the Federal Rules of Criminal Procedure, which states as follows:
10
                   “The court must set the place of trial within the district with
11
             due regard for the convenience of the defendant, any victim, and the
12           witnesses, and the prompt administration of justice” [emphasis added].

13
14          All of the entities contemplated in the USAO Complaint were at all relevant times

15   domiciled in San Francisco, e.g. Rothenberg Ventures, LLC and River Studios, LLC, and neither

16   Mr. Rothenberg nor any of the mentioned entities are or were ever based in Oakland, California.
17   Furthermore, many of the potential witnesses in the USAO Case are residents of San Francisco
18   and Mr. Rothenberg is unaware of any potential witness who resides in Oakland, California. The
19   San Francisco courthouse is not only the most convenient location for witnesses and for Mr.
20   Rothenberg, but in fact is also the only federal courthouse that Mr. Rothenberg is presently able to
21   go to without incurring additional expense by taking public transportation or hiring a taxi-
22   equivalent, as well as unnecessarily incurring pandemic exposure risk to SARS-CoV-2 (a deadly
23   disease killing 250,000+ Americans in 2020 alone for which there is no known vaccine or cure).
24
            Additionally, all of the allegations set forth in the Information “involve offenses allegedly
25
     committed in the count[y]” of San Francisco, California. Accordingly, the San Francisco
26
     courthouse is the only proper location for the USAO Case pursuant to Local Rule 18-1, regarding
27
     “Intradistrict Assignment of Criminal Actions” and which states as follows:
28

     NOTICE OF DEFENDANT’S OBJECTION TO PLAINTIFF’S RELATED CASE DESIGNATION
     3:20-cr-00266 WHA
                                                       2
         Case 3:20-cr-00266-WHA Document 22 Filed 10/21/20 Page 3 of 5




             “(a)     Assignment to San Francisco. Unless otherwise ordered, the Clerk shall
 1
              assign all criminal actions and proceedings involving offenses allegedly
 2            committed in the counties of Del Norte, Humboldt, Lake, Marin, Mendocino,
              Napa, San Francisco, San Mateo or Sonoma to a Judge assigned to the San
 3            Francisco Courthouse.
              (b)     Assignment to Oakland. Unless otherwise ordered, the Clerk shall assign
 4
              all criminal actions and proceedings involving offenses allegedly committed in the
 5            counties of Alameda and Contra Costa to a Judge assigned to the Oakland
              Courthouse.
 6
 7
              The USAO case would have been improperly assigned if it were assigned to Oakland or
 8
     any courthouse other than San Francisco. In 2018, the SEC case was also correctly initially
 9
     assigned to San Francisco, and in fact the defendant is unclear how the venue in that case was
10
     moved to Oakland1. Local Rule 18-2, regarding “Intradistrict Transfer” states as follows:
11
12                    “Upon a Judge's own motion or the motion of any party, unless the case was
              specially assigned pursuant to the Assignment Plan, a Judge may order the Clerk to
13            transfer a criminal case to a different courthouse if it appears that the case was not
              properly assigned under Crim. L.R. 18-1(a), (b), (c) or (d) or that a transfer would
14
              be in the interest of justice based upon the convenience of the defendant and the
15            witnesses and the prompt administration of justice”[emphasis added].

16            The bases for intradistrict transfer are not met, and Local Rule 18-2 does not permit the

17   assignment of the USAO Case to the Oakland courthouse. In fact if the USAO Case were

18   assigned to any courthouse other than San Francisco, Local Rule 18-2 would require a transfer to

19   the San Francisco courthouse.
20
21            The USAO and SEC cases are not related for the Purposes of the
22            Venue Change Request, or for Allowing the Prosecution to Judge-Shop
23            The government cites factual commonality between the Information filed in the USAO
24   Case (the “Information”) and the complaint filed in the SEC Case (the “SEC Complaint”) as a
25   basis for related case designation. However, the court in the SEC Case did not even attempt to
26
     consider the merits of any of the allegations set forth in the SEC Complaint. Furthermore, the
27
     1
       The defendant does not recall consenting to the venue change to Oakland nor remembers either party requesting a venue change
28   to Oakland, either before or after defendant was deprived of counsel in 2019.

     NOTICE OF DEFENDANT’S OBJECTION TO PLAINTIFF’S RELATED CASE DESIGNATION
     3:20-cr-00266 WHA
                                                                   3
         Case 3:20-cr-00266-WHA Document 22 Filed 10/21/20 Page 4 of 5




 1   SEC’s assertion that Rothenberg “eventually chose not to dispute” the allegations in the SEC
 2   Complaint is an inaccurate and misleading characterization of what has transpired (Ex. A).
 3   Rather, it was agreed that Mr. Rothenberg did not admit to any of the allegations in the SEC
 4   Complaint, allegations which the SEC also failed to prove. However, for the purposes of
 5   calculating any potential disgorgement liability, the court treated the SEC’s allegations as true.
 6   This judgement conflicts directly with the Supreme Court’s 2020 “Liu vs SEC” decision and is
 7
     now under appeal at the 9th Circuit, where Mr. Rothenberg anticipates it to be overturned.
 8
            Additionally, the USAO Case does not even involve the type of damages calculation that
 9
     should be made in a civil case. Rather, this Court is obligated to treat Mr. Rothenberg as innocent
10
     of all charges and all factual assertions made in the USAO Case. There is no judicial benefit to
11
     making a related case designation between: (i) a case in which the merits are not considered by
12
     the court, and (ii) a new case that is to be determined on the merits. In fact the only potential
13
     applications of the SEC Case to the USAO Case would be (a) to consider how severely the
14
     government has already punished Mr. Rothenberg for what the government purports to be the
15
     same set of activities, and (b) to review the relevant transactional accounting through the lens of
16
     pre-determined liability against Mr. Rothenberg, which severely prejudices his defense in the
17
     USAO Case. The government’s venue change request in this instance provides no material
18
19   benefits to a court which has not reviewed merits but has only ruled against Mr. Rothenberg

20   without any oral arguments or hearings (Ex. B), resulting in a perfect judge-shopping exercise

21   which would appear to benefit the prosecution at the potential detriment of Mr. Rothenberg.

22          Indeed, for the reasons set forth above, Mr. Rothenberg is entitled to venue in San

23   Francisco, and for the purposes of the venue issue and/or judge-shopping, the USAO Case and the

24   SEC Case are not related. Therefore, if the USAO case proceeds it must remain in the San
25   Francisco courthouse and assigned to Judge Alsup.
26
27
28

     NOTICE OF DEFENDANT’S OBJECTION TO PLAINTIFF’S RELATED CASE DESIGNATION
     3:20-cr-00266 WHA
                                                       4
        Case 3:20-cr-00266-WHA Document 22 Filed 10/21/20 Page 5 of 5




 1   DATED: October 21, 2020                  Respectfully submitted,
 2
 3                                            /s/ Michael B. Rothenberg
 4                                            Michael B. Rothenberg, Defendant
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     NOTICE OF DEFENDANT’S OBJECTION TO PLAINTIFF’S RELATED CASE DESIGNATION
     3:20-cr-00266 WHA
                                          5
